DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Donato (2011/0173768) in view of Ihde (9145112). 

or as an ice scrapper thus providing two equivalent elements replaceable with each other, depending on the particular needs of the user [i.e. the particular type of material/surface being removed/cleaned], see Column 3, Lines 14-17 and 36-41) that is “rotatably or shiftably” attached (Column 3, Lines 36-41) to a second end (i.e. lower end of 12) of handle (12), wherein said second end is opposite to a first end (upper end of 12) of the handle which includes a brush (14, similar to the upper first end including brush 8 of Donato) and because the squeegee  the first squeegee blade (at 6 of Donato) and second squeegee blade (at 18) would be generally orientated in an opposite direction from one another. Furthermore, because Donato teaches of providing a squeegee that is oriented at angle of less than 50° and greater than 40° from a longitudinal axis of the handle (i.e. 44°, Paragraph 20), the second squeegee (18, as taught by Ihde) would also be oriented with a similar angle (i.e. 41-44°, Paragraph 20) in order to allow the squeegee to work with gravity by preventing the newly cleaned surface from being fouled by used cleaning solution thereby leaving a cleaner and dryer surface behind. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second end of the handle, of Donato, with the known technique of including a rotatable or shiftable squeegee, as taught by Ihde, and the results would have been predictable. In this situation, one could provide a more advantageous device having a rotatable or shiftable squeegee located at a second end of a handle thereby allowing a user to more easily remove snow or other debris from a surface as required by the user.  

In reference to claims 5-7, Donato discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that the transverse width of the first squeegee blade is in the range of about 6 inches to about 12 inches, or within 8 inches to about 10 inches or about 9 inches. However, the applicant fails to provide any criticality in having the width of the first squeegee blade being in the range of about 6 inches to about 12 inches, or within 8 inches to about 10 inches or about 9 inches, or Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide a squeegee blade having any desired width including being about 6 inches to about 12 inches, or within 8 inches to about 10 inches or about 9 inches, depending on the weight of the device desired, the amount of material desired to be removed and/or the amount of material desired to be used relating to cost in manufacture.

In reference to claim 9, modified Donato discloses that the second squeegee blade (at 18) has a transverse width that is suitable/capable for cleaning at least one of a mirror or light of a vehicle (because there are no other structural limitations within the claim that would prevent such an interpretation from being made) and the first squeegee blade (6) has a transverse width that is unsuitable for cleaning at least one of a side mirror or light of a vehicle because it is structurally the same as claimed by the applicant and depending on the particular size of side mirror or light being used, which may not be the same size as the mirror or light cleaned by the second squeegee blade. 

In reference to claim 15, Donato discloses the claimed invention as previously mentioned above, but lacks, forming said second cleaning device by an over-molding process, however, the method of forming a device is not germane to tissue of patentability of the device itself, therefor this limitation has not been given patentable weight. 
  cleaning device (18) may be formed as a squeegee or as an ice scrapper thus providing two equivalent elements replaceable with each other, depending on the particular needs [i.e. the particular type of material being removed] of the user, see Column 3, Lines 14-17 and 36-41) that is “rotatably or shiftably” attached (Column 3, Lines 36-41) to a second end (i.e. lower end of 12) of handle (12), wherein said second end is opposite to a first end (upper end of 12) of the  the second squeegee blade (at 6 of Donato) and first squeegee blade (at 18) would be generally orientated in an opposite direction from one another. Furthermore, because Donato teaches of providing a squeegee that is oriented at angle of less than 50° and greater than 40° from a longitudinal axis of the handle (i.e. 44°, Paragraph 20), the first squeegee (18, as taught by Ihde) would also be oriented with a similar angle (i.e. 41-44°, Paragraph 20) in order to allow the squeegee to work with gravity by preventing the newly cleaned surface from being fouled by used cleaning solution thereby leaving a cleaner and dryer surface behind. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second end of the handle, of Donato, with the known technique of including a rotatable or shiftable squeegee, as taught by Ihde, and the results would have been predictable. In this situation, one could provide a more advantageous device having a rotatable or shiftable squeegee located at a second end of a handle thereby allowing a user to more easily remove snow or other debris from a surface as required by the user.  
 
[AltContent: textbox (First connector)][AltContent: ][AltContent: ][AltContent: textbox (Second connector portion receiving the first connector therein)][AltContent: textbox (First part)][AltContent: ]
    PNG
    media_image1.png
    681
    725
    media_image1.png
    Greyscale


Claims 2-8, 12-14, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Donato (2011/0173768) in view of Ihde (9145112) and Malvasio (D685554) or Kim (6092255).

In reference to claims 2 and 8, Donato discloses the claimed invention as previously mentioned above, but lacks, specifically showing that the second squeegee blade has a 



[AltContent: arrow]
[AltContent: textbox (Ice scrapper/squeegee width)][AltContent: connector][AltContent: textbox (Squeegee width)][AltContent: textbox (Squeegee)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Ice scrapper/squeegee)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    160
    901
    media_image2.png
    Greyscale

        			

[AltContent: connector][AltContent: textbox (Second Squeegee width)][AltContent: textbox (First Squeegee width)][AltContent: connector][AltContent: arrow][AltContent: arrow]            
    PNG
    media_image3.png
    332
    432
    media_image3.png
    Greyscale



In reference to claims 3 and 4, Donato discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that the transverse width of the second squeegee blade is in the range of about 2 inches to about 6 inches or is about 3 inches. However, the applicant fails to provide any criticality in having the width of the second squeegee blade being in the range of about 2 inches to about 6 inches or being Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide a squeegee blade having any desired width including being about 2 inches to about 6 inches or being about 3 inches, depending on the weight of the device desired, the amount of material desired to be removed and/or the amount of material desired to be used relating to cost in manufacture. 

In reference to claims 5-7, Donato discloses the claimed invention as previously mentioned above, but lacks, specifically disclosing that the transverse width of the first squeegee blade is in the range of about 6 inches to about 12 inches, or within 8 inches to about 10 inches or about 9 inches. However, the applicant fails to provide any criticality in having the width of the first squeegee blade being in the range of about 6 inches to about 12 inches, or within 8 inches to about 10 inches or about 9 inches, or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, one could provide a squeegee blade having any desired width including being about 6 inches to about 12 inches, or within 8 inches to about 10 inches or about 9 inches, depending on the weight of the device desired, the amount of material desired to be removed and/or the amount of material desired to be used relating to cost in manufacture.
no functional relationship exists”… If a new and unobvious functional relationship between the printed matter and the substrate does not exist, USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Thus, in this case the flat surface merely supports the indicia and the indicia only serves as advertising means (see PG-PUB) 

[AltContent: arrow][AltContent: textbox (Flat surface)]
    PNG
    media_image4.png
    880
    421
    media_image4.png
    Greyscale

In reference to claim 13, Malvasio shows that said flat surface comprises part of said second cleaning device (upper element in Figure 5). Kim also shows that said flat surface comprises part of said second cleaning device (at 13 or 16, Figure 1).

In reference to claim 14, Malvasio shows that said flat surface is oriented at an angle to a longitudinal axis of said handle (Figures 1 and 4). Kim also shows that said flat 

In reference to claim 21, Donato discloses a vehicle cleaning apparatus comprising an elongated handle (4) consisting of a first end (7) and a second end (lower end of 4 opposite to 7), a first cleaning device (6 and 8) positioned proximate the first end of the handle, wherein the first cleaning device comprises a first squeegee blade (6) and a sponge (8, Paragraph 19), wherein the first squeegee blade of the first cleaning device is generally orientated at angle (see angle 2) of less than 50° and greater than 40° from a longitudinal axis of the handle (i.e. 44°, Paragraph 20), but lacks, a second squeegee blade positioned proximate the second end of the handle, the second end oppositely disposed from the first end of the handle, wherein the first squeegee blade and second squeegee blade are generally orientated in an opposite direction from one another, the second squeegee blade having a width greater than the first blade and the second squeegee blade being oriented at angle of less than 50° and greater than 40° from a longitudinal axis of the handle. However, Ihde teaches that it is old and well known in the art at the time the invention was made to provide a combination tool (10, similar to the combination tool of Donato) including a second cleaning device (18) formed as a squeegee (at 18, which would be the second squeegee when combined with Donato and note; Ihde teaches that the second cleaning device (18) may be formed as a squeegee or as an ice scrapper thus providing two equivalent elements replaceable with each other, depending on the particular needs [i.e. the particular type of material being removed] of the user, see Column 3, Lines 14-17 and 36-41) that is  the first squeegee blade (at 6 of Donato) and second squeegee blade (at 18) would be generally orientated in an opposite direction from one another. Furthermore, because Donato teaches of providing a squeegee that is oriented at angle of less than 50° and greater than 40° from a longitudinal axis of the handle (i.e. 44°, Paragraph 20), the second squeegee (18, as taught by Ihde) would also be oriented with a similar angle (i.e. 41-44°, Paragraph 20) in order to allow the squeegee to work with gravity by preventing the newly cleaned surface from being fouled by used cleaning solution thereby leaving a cleaner and dryer surface behind. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second end of the handle, of Donato, with the known technique of including a rotatable or shiftable squeegee, as taught by Ihde, and the results would have been predictable. In this situation, one could provide a more advantageous device having a rotatable or shiftable squeegee located at a second end of a handle thereby allowing a user to more easily remove snow or other debris from a surface as required by the user.  In addition, Malvasio further shows that it is old and well known in the art at the time the invention was made to provide an ice scrapper (see figure below and note that the ice scraper could be formed as a squeegee in view of the teachings of Ihde) such that the second squeegee blade has a width greater than the first blade (at least at a front portion of the 


[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Ice scrapper/squeegee)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1st Squeegee width)][AltContent: textbox (Another interpretation of 1st Squeegee width)][AltContent: textbox (Squeegee)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (2nd Ice scrapper/squeegee width)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    160
    901
    media_image2.png
    Greyscale

[AltContent: textbox (Another interpretation of 2nd Squeegee width)]        			

[AltContent: textbox (First Squeegee width)][AltContent: textbox (Second Squeegee width)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]            
    PNG
    media_image3.png
    332
    432
    media_image3.png
    Greyscale


In reference to claim 26, Donato discloses a vehicle cleaning apparatus comprising (i) an elongated handle (4) consisting of a first end (lower end) and a second end (upper end), and (iii) a second cleaning device (6/8) positioned proximate the second end of the handle (Figure 1), the second end oppositely disposed from the first end of the handle, wherein the second cleaning device comprises a second squeegee blade (6) and a sponge (8) and wherein the second squeegee blade is generally orientated at angle (at 2) of less than 50° and greater than 40° from a longitudinal axis of said handle (i.e. 44°, Paragraph 20), but lacks, a first cleaning device positioned proximate the first end of the handle wherein the first cleaning device comprises a first squeegee blade, and further comprising a flat surface proximate said the first end of the handle, said flat surface comprising advertising indicia. However, Ihde teaches that it is old and well known in the art at the time the invention was made to provide a combination tool (10, similar to the combination tool of Donato) including a first end (i.e. lower end of 12)   cleaning device (18) may be formed as a squeegee or as an ice scrapper thus providing two equivalent elements replaceable with each other, depending on the particular needs [i.e. the particular type of material being removed] of the user, see Column 3, Lines 14-17 and 36-41) that is “rotatably or shiftably” attached (Column 3, Lines 36-41) to the first end (i.e. lower end of 12) of handle (12), wherein said second end is opposite to a first end (upper end of 12) of the handle and because the squeegee (18) is “rotatably or shiftably” attached to the handle (Column 3, Lines 36-41), it can be rotated such that the second squeegee blade (at 6 of Donato) and first squeegee blade (at 18) would be generally orientated in an opposite direction from one another. Furthermore, because Donato teaches of providing a squeegee that is oriented at angle of less than 50° and greater than 40° from a longitudinal axis of the handle (i.e. 44°, Paragraph 20), the first squeegee (18, as taught by Ihde) would also be oriented with a similar angle (i.e. 41-44°, Paragraph 20) in order to allow the squeegee to work with gravity by preventing the newly cleaned surface from being fouled by used cleaning solution thereby leaving a cleaner and dryer surface behind. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second end of the handle, of Donato, with the known technique of including a rotatable or shiftable squeegee, as taught by Ihde, and the results would have been predictable. In this situation, one could provide a more advantageous device having a rotatable or shiftable squeegee located at a second end of a handle thereby allowing a user to more easily remove snow or other debris from a surface as required by the user.  And, Malvasio no functional relationship exists”… If a new and unobvious functional relationship between the printed matter and the substrate does not exist, USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Thus, in this case the flat surface merely supports the indicia and the indicia only serves as advertising means (see PG-PUB) thus “said flat surface comprising advertising indicia” has not been given patentable weight (see MPEP 2111.05-sections A and B).


In reference to claim 28, Malvasio shows that said flat surface is oriented at an angle to a longitudinal axis of said handle (Figures 1 and 4). Kim also shows that said flat surface is oriented at an angle to a longitudinal axis of said handle (at the lower portion of 16 in Figure 1).

Claim 15, is also rejected under 35 U.S.C. 103 as being unpatentable over Donato (2011/0173768) in view of Ihde (9145112) and Schacht (RE19152). 

In reference to claim 15, Donato discloses the claimed invention as previously mentioned above, but assuming arguendo lacks, said second cleaning device being formed by an over-molding process wherein said second squeegee blade is secured to said handle as an over-molded part which is over-molded on an end portion of said handle. However, Schacht teaches that it is old and well known in the art at the time the invention was made to secure a squeegee blade (1, similar to the scraper/squeegee as taught by the prior art) to a handle (2) by using an over-molding process (Page 1, Lines 84-98), wherein said second squeegee blade is secured to said handle as an over-molded part which is over-molded on an end portion of said handle (Figure 1-4, Page 1, Lines 84-98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Donato, . 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donato (2011/0173768) in view of Ihde (9145112) and Schbot (5528793). 

In reference to claim 16, Donato discloses the claimed invention as previously mentioned above, but lacks, said handle being comprised of a plurality of apertures along a length. However, Schbot teaches that it is old and well known in the art at the time the invention was made to provide a handle (10) with a plurality of apertures (not labeled but shown at a central portion of handle 10) along a length (Figure 1, and Column 1, Lines 39-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle of Donato, with the known technique of providing a handle with plurality of apertures along a length, as taught by Schbot, and the results would have been predictable. In this situation, one could provide a more advantageous device having an adjustable handle which allows a user to more easily reach hard to reach areas. 
In reference to claim 17, Donato as modified by Schbot disclose the claimed invention as previously mentioned above, but lack, forming said handle with said plurality of apertures by an injection molding process, however, the method of forming a device is . 

Claim 17, is also rejected under 35 U.S.C. 103 as being unpatentable over Donato (2011/0173768) in view of Ihde (9145112), Schbot (5528793) and Santarsiero et al. (2011/0302735).

In reference to claim 17, Donato discloses the claimed invention as previously mentioned above, but assuming arguendo lack, forming said handle by an injection molding process.  However, Santarsiero et al. teach that it is old and well known in the art at the time the invention was made to form a handle (240) by an injection molding process (Paragraph 103, and Figure 50), wherein said handle includes an aperture (at 39 in Figure 3c and “not labeled” in Figure 50 but seen at the upper end of handle 240. Note; Schbot previously taught of providing a handle with multiple apertures for adjustably extending the handle as needed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Donato, with the known technique of forming said handle by an injection molding process, as taught by Santarsiero et al., and the results would have been predictable. In this situation, one could provide a more advantageous handle that is more durable, which can be removable from the cleaning tool, and which is cheaper and easier to manufacture. 

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Donato (2011/0173768) in view of Ihde (9145112), Malvasio (D685554) or Kim (6092255) and Brach (5709005). 

In reference to claim 30, Donato discloses the claimed invention as previously mentioned above, but lacks, advertising indicia are located on a decal attached to said flat surface. However, Brach shows that it is old and well known in the art at the time the invention was made to provide advertising indicia (7) being located on a decal (6/10) which is attached to a flat surface (at 4 or 4a, Figures 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Donato, with the known technique of using the indicia located on a decal, as taught by Brach, and the results would have been predictable. In this situation, one could provide a more advantageous device which more easily conveys an advertising message to the user.

In reference to claim 31, Brach also shows a transparent label pouch (3, Column 2, Lines 62-63) adhesively attached (at 4 or 4a) to said flat surface (Column 2, Lines 62-65) and wherein said advertising indicia are located on a rigid material (10) received within attached label pouch, such that said advertising indicia may be viewed as said rigid material is held in said label pouch (Figure 7).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723